JUSTICE RICE,
concurring.
I concur with the Court’s denial of the Petition for Rehearing and in postponement of the effective date of our decision until August 31, 2016. My concurrence with the postponement is not based upon the impact of the decision upon medical marijuana users or providers, because, first, the legislature’s intent in this regard has been evident for five years, and, second, I believe amelioration of the impact of legislation that has been declared constitutional is an inappropriate consideration for the judiciary under constitutional separation of powers. Rather, this is a matter for the legislative and executive branches. We postponed the effective dates of our decision in Helena *297eElementary and Lee but, as the Court notes, the legislation at issue in those cases had been struck down and further legal processes remained to be completed — by the legislature, in response to the Court’s striking down of the legislation; by the executive, in implementing new legislation; and by the judiciary, which retained jurisdiction to oversee the legislature’s response. In reality, the substance of our decisions in those cases immediately changed the law of the State and required corrective action, but we gave time for the other branches to take that responsive action.
While the decision in this case substantially upholds the legislation, our precedent also indicates that we considered the legitimate need of the executive branch to prepare for implementation of legislation. See Helena Elementary Sch. Dist. No. 1 v. State, 236 Mont. 44, 784 P.2d 412, 413 (Supplemental Opinion) (“the Court possesses the equitable power to postpone the effect of its opinion to allow the legislature and the governor’s office time to implement a satisfactory system of school funding in this State.”). Here, the State suggests a 49-day transition period, while the implementing agency has also submitted an affidavit averring it cannot be prepared for four months. Given the magnitude of the task of implementation upon the executive branch moving forward, I believe a four month transition period is appropriate and is constitutionally grounded.